Title: From Thomas Jefferson to William Waller Hening, 7 June 1808
From: Jefferson, Thomas
To: Hening, William Waller


                  
                     Sir 
                     
                     Monticello June 7. 08.
                  
                  Being to leave this tomorrow for Washington, & not having had the expected pleasure of seeing, and examining with you my collection of MS. laws, I have selected the eight volumes described in the inclosed list, which are all I possess which I suppose can contribute to your work. they are packed in a box and will be delivered to yourself or order. I think they should go down by water, as there is one volume at least which I think would be pulverised by the jostling of any carriage. I salute you with esteem & respect.
                  
                     Th: Jefferson 
                     
                  
                  
                  
                Enclosure
                                                
                            Manuscripts of the laws sent to mr Hening. June 1808.
                     1. a M.S. marked A. given to me by Peyton Randolph in his lifetime, attested by R. Hickman, containing the laws of 1623/4. Mar. 5.
                     2. a MS. marked 43 [GRAPHIC IN MANUSCRIPT]  purchased with the library of Peyton Randolph from his executors, containing the laws of 6. sessions from 1629. Oct. 16. to 1633. Aug. 21.
                     3. a MS. marked E. purchased from the executor of Richd. Bland decd. containing laws of 1639. 1642. 1652. 1653. 1654. 1655. 1656. 1663. 1666.
                     4. a MS. copy by myself of the laws of 1660/1 Mar. 23.
                     5. a MS. given me from the Charles City office, containing the laws from 1661/2 Mar. 23. from chap. 31. to 1702. Aug. 14.
                     6. a MS. marked B. purchased with the library of Peyton Randolph containing the laws from 1662. Dec. 23. to 1697. Oct. 21.
                     7. a MS. given me by John Page of Rosewell, containing laws from 1705. to 1711. this had belonged to his grandfather Matthew Page who was employed on one of the revisels.
                     8. a 2d. MS. given me from the Charles city office with the laws of 1705.
                  
                                                
                            
                            Th: Jefferson
                        
                        June 7. 08.
                        
                  
                        
                    